UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6531


TERELL MOORE,

                   Plaintiff - Appellant,

             v.

VALERIE PARHAM, Laundry Supervisor; DIANE DALE, Counselor; T.
BARRETT, Registered Nurse; WENDELL W. PIXLEY, Warden; LT. WEST,
Lieutenant; TRACY S. RAY, Warden; DR. WYATT RUFFIN, DDS, Dentist;
MAYHUE, Dental Assistant,

                   Defendants - Appellees,

             and

R. CLAYTON, Registered Nurse; O. JONES, Correctional Officer,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01519-CMH-IDD)


Submitted: August 24, 2017                                 Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Terell Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Terell Moore appeals the district court’s order dismissing his amended 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915A(b)(1) (2012) for failure to state a

claim. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Moore v. Parham, No. 1:16-cv-

01519-CMH-IDD (E.D. Va. filed Mar. 23, 2017 & entered Mar. 24, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3